Motion to dispense with printing granted insofar as to dispense with the printing in the record on appeal of certain exhibits which are set forth in the moving papers herein on condition that the originals thereof and six duplicated copies of each exhibit are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. The photostatic copy of the lease is not adequate and a better duplication equal to the others, is required.— Concur—Breitel, J. P., Yalente, McNally, Eager and Steuer, JJ.